UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): March 3, 2004 Clinical Data, Inc. (Exact name of registrant as specified in its charter) DELAWARE (State or Other Jurisdiction of Incorporation) 0-12716 (Commission File Number) 04-2573920 (I.R.S. Employer Identification No.) One Gateway Center, Suite 411 Newton, Massachusetts 02458 (Address of Principal Executive Offices) (Zip Code) (617) 527-9933 (Registrants Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) ITEM 5. Other Events On March 3, 2004, Clinical Data, Inc. (the "Company") issued the attached press release announcing that it shall terminate its dialogue with Moore Medical and end speculation that the Company would increase its offer or launch a tender offer for Moore Medical. ITEM 7. Exhibits Exhibit 99.1 Press Release March 3, 2004 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLINICAL DATA, INC. Date: March 3, 2004 /s/ Israel M. Stein MD Israel M. Stein MD Chairman of the Board Principal Executive Officer Exhibit Index Exhibit Description 99.1 Press Release March 3, 2004
